Order entered October 17, 2017




                                                    In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                           No. 05-17-01143-CV

                                   IN RE ARTURO SOLIS, Relator

                         Original Proceeding from the 52nd District Court
                                      Coryell County, Texas
                               Trial Court Cause No. C10-11-40751

                                                  ORDER
                             Before Justices Francis, Brown, and Whitehill

        Before the Court is relator’s October 16, 2017 “Motion for Appellate Time Table

Calculations be Made Under Prisoners Mail-Box Rule Timely Filed Permissible Post-Judgment

Motions on Record.”1 Based on the Court’s October 9, 2017 opinion denying relator’s petition

for writ of mandamus, we DENY the motion as moot.

                                                             /s/     ADA BROWN
                                                                     JUSTICE




1
  Although originally filed in the Tenth Court of Appeals and docketed as case number 10-17-00286-CR, this
original proceeding was transferred to this Court pursuant to Tex. Gov’t Code § 73.001 and due to recusals on the
Tenth Court of Appeals. See TEX. SUP. CT. ORDER, Misc. Docket No. 17–9127 (Sept. 28, 2017).